80 B.R. 57 (1982)
In the Matter of NORTH AND SOUTH SHENANGO JOINT MUNICIPAL AUTHORITY, Debtor.
In re NORTH AND SOUTH SHENANGO JOINT MUNICIPAL AUTHORITY.
In the Matter of NORTH AND SOUTH SHENANGO JOINT MUNICIPAL AUTHORITY, Debtor.
Appeal of PENNBANK, a creditor.
Civ. A. Nos. 81-243 (Erie), 81-247 (Erie), 81-290 (Erie), Bankruptcy No. 81-00408 (Erie).
United States District Court, W.D. Pennsylvania.
February 1, 1982.
Rose, Schmidt, Dixon & Hasley, Harold R. Schmidt, William I. Jack, Russell J. Ober, Jr., Pittsburgh, Pa., for Pennbank.
John V. Adams, Jr. & Edward G. Shoemaker, Adams, Shoemaker & McSorley, Robert O. Lampl, Pittsburgh, Pa., for North & South Shenango Joint Municipal Authority.

ORDER
WILLSON, District Judge.
AND NOW, to wit, this 1st day of February, 1982, Pennbank and the Commonwealth of Pennsylvania having appealed from the September 29, 1981 Memorandum and Order of the Bankruptcy Judge, upon *58 consideration of the arguments of counsel and all relevant materials, it appearing to the Court that the North and South Shenango Joint Municipal Authority has not been generally or otherwise authorized by the Commonwealth of Pennsylvania to be a debtor under Chapter 9 of the Bankruptcy Code, and that the Bankruptcy Court was therefore without jurisdiction to grant the Authority relief under said Chapter 9 of the Bankruptcy Code,
IT IS HEREBY ORDERED that the September 29, 1981 Memorandum and Order of the Bankruptcy Judge for the United States Bankruptcy Court for the Western District of Pennsylvania (Erie) be and the same hereby is REVERSED, and that the petition filed by the North and South Shenango Joint Municipal Authority for relief under Chapter 9 of the Bankruptcy Code be and the same hereby is DISMISSED and the Clerk is directed to enter judgment on said dismissal.
IT IS FURTHER ORDERED that the North and South Shenango Joint Municipal Authority's oral motion for a stay of this Order pending appeal be and the same hereby is DENIED.